Title: From Thomas Jefferson to Achard Frères, 7 August 1786
From: Jefferson, Thomas
To: Achard Frères



Gentlemen
Paris August 7. 1786.

I have been duly honored with your favor of the 2d. instant, and thank you for your attention to the wine forwarded for me by Messrs. le freres Roussac. I expect every moment to receive a proper order to the Douane of Rouen to permit these wines to pass on to Paris free of duty, which order shall accompany this letter, or be sent directly to the officers of the Douane at Rouen. I will beg the favour of you to forward the wine by water, addressed to me at Paris at the grille des champs elysées, notifying me of any expence you may incur which shall be paid to your order. I have the honour to be with sentiments of much esteem Gentlemen your most obedient humble servt.,

Th: Jefferson

